Citation Nr: 1410441	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1975 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2009 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in December 2013.  The transcript of the hearing has been associated with the Veteran's Virtual VA claims file.

Additional evidence was added to the claims folder in January 2014, accompanied by a waiver of consideration of that evidence by the RO.  38 C.F.R. § 20.1304 (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he suffers from PTSD due to an in-service military sexual assault.  He alleges that a drill instructor assaulted him during boot camp.  The Veteran has documented mental health problems that have been treated at the Houston VA Medical Center (VAMC).  His diagnoses include: anxiety, mood disorder NOS, psychotic disorder NOS, alcohol abuse, cognitive disorder NOS, antisocial personality disorder NOS, and marijuana and cocaine dependence.  The Veteran attempted suicide in the past and an October 2007 rating decision found him to be incompetent.

The Veteran underwent a VA PSTD examination in April 2012 which yielded a diagnosis of bi-polar disorder and antisocial personality disorder.  While the Veteran exhibited many of the symptoms of PTSD, the examiner concluded that the alleged military sexual assault had not occurred.  The examiner reported that "there is not sufficient evidence that this assault took place.  Although [the Veteran] had disciplinary action while in the military, this appears to be due to chronic difficulties with accepting authority, as this has been documented to have occurred while [the Veteran] was in high school and in the military."  The examiner concluded that the Veteran was a "poor historian" because the nature of the alleged stressor has changed over the years.  In prior treatment reports, the Veteran indicated that the stressor was a car accident, a sexual assault from an uncle's stepdaughter, and from being robbed by Navy service members.

The examiner opined that based on a review of the evidence, "it is NOT as least as likely as not that the Veteran's record supports the occurrence of a military sexual assault."  However, the examiner did not opine on whether any of the Veteran's psychiatric conditions are etiologically related to the Veteran's active duty service.

Medical records associated with the claims folder in January 2014 include a counselor's assessment of the Veteran's participation in an aftercare treatment program that addressed military sexual trauma (MST) and a July 2013 VA treatment note which also referenced MST and PTSD.  The April 2012 VA examiner did not diagnose PTSD, in part because that examiner concluded that the alleged MST did not occur.  Given the additional assessment, another opinion addressing whether the alleged MST occurred should be obtained.  

The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A VA medical opinion is necessary to determine the etiology of any currently diagnosed mental disorder, to include whether the Veteran has an acquired psychological disorder due to his period of service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for service connection for hepatitis C, there is a diagnosis of hepatitis C dated in January 1995 in the claims file; however, the Veteran claims the original diagnosis was in 1993.  In November 2008, the Veteran submitted a completed hepatitis risk factor questionnaire.  He answered "no" to every question; however, there is a note of a possible blood transfusion in 1980 noted in the 1995 diagnosis.  At the December 2013 hearing, the Veteran claimed that they used a large apparatus to provide inoculations when he was in service and he believes that is how he contracted hepatitis C.

The Veteran was not afforded a VA examination to determine the most likely risk factors for, and the etiology of, his hepatitis C.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims folder and all pertinent records must be made available to the examiner for review.  Following the examination and review of the record, the examiner is requested to provide opinion on the following questions:

a) If the examining physician finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors are linked to the PTSD diagnosis. 

If the stressor involves an MST event, the examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes may be indicative of a personal assault having been committed upon the Veteran in service. 

b) Provide opinion as to whether it is at least as likely as not (probability of 50% or greater) that any currently diagnosed psychiatric disorder other than PTSD was first manifested in service and/or is causally related to event(s) in service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any currently demonstrated psychiatric disorder is related to the Veteran's service, and provide an adequate rationale for each diagnosed acquired psychiatric disability 

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Schedule the Veteran for an appropriate VA examination to determine the likely etiology of his hepatitis C.  The claims file and any pertinent records must be made available to the examiner for review.  Based on review of the record and interview and examination of the Veteran, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (i.e., probability of 50 percent) that it is related to service, to include a known risk factor or from inoculations in service, as claimed by the Veteran?  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Upon completion of the above, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


